Citation Nr: 1517745	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-16 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a jaw disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1981 to April 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2011 and January 2012 rating decisions of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, a videoconference hearing was held before the undersigned.  In August 2014, the Board advised the Veteran that, due to a malfunction in the recording system, a transcript of the hearing could not be created; he was offered the opportunity for another hearing.  In October 2014, he stated he wanted [another] videoconference hearing, and one was scheduled for January 2015.  In December 2014, he canceled the hearing.  [In August 2013 a hearing was held before a decision review officer (DRO) at the RO; a transcript is in the record.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) show that in January 1983 a hearing deficiency was noted on a contemporaneous audiogram.  In April 1983 complaints involving the right ankle were noted; the Veteran related the complaints to an injury sustained attempting to keep a motorcycle upright; the left ankle was not mentioned.  The assessment was rule out strain.  In December 1984, the Veteran had his four third molars extracted.  It was noted he had postoperative pain.  In March 1985, he complained of difficulty hearing.  The assessment was decreased hearing from impacted cerumen.  The ears were irrigated.

The Veteran's service discharge certificate shows that his primary military occupational specialty was Vulcan repairer, and that he served with the 101st Airborne Division.

The instant claim, filed in July 2011 identified the left ankle as the one for which service connection is sought; he indicated he injured it in a motorcycle accident in service.  On September 2011 VA ankle examination, it was noted that the Veteran injured his right ankle in a motorcycle accident.  Although the examination was for the right ankle, the left ankle was also examined; no abnormalities were noted.  The diagnosis was right ankle arthralgia.  The examiner restated the opinion he was asked to provide as whether the Veteran's "left" ankle disability was related to the motorcycle accident in-service.  He concluded it was.  The examiner appears to have attributed a left ankle disability to a right ankle injury in service.  The RO granted service connection for right ankle arthralgia.  At the August 2013 RO hearing the Veteran testified that he injured his left ankle in service, but that service records erroneously identify the ankle involved as the right one.

In light of the forgoing the Board finds that a further examination may assist in clarifying both which ankle was indeed injured in service, and whether the current left ankle disability is related to such injury.

On September 2011 VA audiological evaluation, the examiner indicated that the test results were invalid (because the Veteran's records were not available for review).  She noted he had an asymmetric hearing loss, dizziness and tinnitus, and recommended further examination to rule out retrocochlear pathology.  The diagnosis was sensorineural hearing loss in each ear.  The examiner stated she could not provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation since his records were not available for review.  

In June 2012, the Veteran's record was referred to a consulting VA "surgical resident" for an advisory opinion regarding the etiology of the Veteran's hearing loss.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was incurred in or caused by his service, indicating that the September 2011 audiometry showed a normal hearing loss due to aging.  She opined that the Veteran incurred a profound hearing loss after the September 2011 examination which cannot be attributed in any way to service.  The Board notes that the June 2012 opinion was based on audiometry that was found (by the audiologist who conducted the testing) to be invalid.  The Board further notes that the consulting physician found that the hearing loss shown was normal (without explaining what renders a hearing loss normal), and also attributed the hearing loss found to the aging process.  Significantly at the time of the audiometry in question the Veteran was 51 years old (an age not generally considered to be "aging".  Clarification of the medical evidence in this matter is needed.    

On December 2011 VA dental examination, the Veteran described ongoing discomfort in his right temporomandibular joint (TMJ) ever since he had four molars removed in service.  The diagnosis was subjective TMJ symptoms.  The examiner noted that TMJ symptoms have multiple causes, including traumatic injury, malocclusion, missing teeth, degenerative TMJ disorders, irregular tooth anatomy or chronic bruxism, and can occur over an extended period of time.  It was also noted they could be work or stress-related.  Based on the documentation in the STRs, the examiner opined that it was at least as likely as not that the Veteran's current subjective TMJ symptoms are related to the surgical removal of his wisdom teeth in service.  It was noted that there were radiopaque foreign bodies in the left mandible.  The Veteran stated he could not recall any surgery in that area, but recalled a recent accident and being struck in the left upper jaw with a metallic object.  In January 2012, the examiner was requested to provide an addendum opinion, and noted that the Veteran had normal mandibular range of motion and, therefore did not have a ratable disability involving range of motion of the jaw.  VA outpatient treatment records note that in January 2012, the Veteran reported that he was a steelworker and that four or five years prior, he had an accident while punching holes in stainless steel.  He stated he never thought he had any objects lodged anywhere.  As the current record leaves uncertain the existence and etiology of a TMJ disability, a dental examination to secure a medical advisory opinion in this matter is necessary.  

The record also does not include a medical opinion regarding the etiology of the Veteran's tinnitus.  
Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for left ankle and jaw disabilities, bilateral hearing loss and tinnitus since his discharge from service, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should thereafter arrange for the Veteran to be examined by an audiologist or otologist to determine the etiology of his bilateral hearing loss and tinnitus.  The examiner must review the Veteran's record in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide as opinion regarding the likely etiology for his bilateral hearing loss and tinnitus, and specifically whether either disability is related to his service, to include as due to exposure to noise therein, or to ear pathology acquired therein.

The examiner must include rationale with all opinions.

3.  The AOJ should also arrange for a dental examination to ascertain whether or not he has a chronic jaw disability and, if so, its likely etiology.  The examiner must review the Veteran's record in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a diagnosis of a jaw disability?  Identify any jaw disability found by diagnosis.  If he is not found to have a jaw disability, reconcile that finding with December 2011 VA dental examiner's opinion that the Veteran's current TMJ symptoms are as likely as not related to his removal of wisdom teeth in service.

(b) If a jaw disability is diagnosed, identify the likely etiology for such disability.  Specifically, is it at least as likely as not (a 50% or higher probability) that it is related to his service, to include as due to the removal of his wisdom teeth therein.  The examiner should also discuss the significance of the foreign bodies noted in the left mandible; i.e., are they attributable to the extraction of wisdom teeth in service, and do they represent acquired pathology? 

The examining dentist should include rationale with all opinions.  

4.  The AOJ should also arrange for the Veteran to be examined by an orthopedist to address and resolve all questions presented by current record with respect to the claim of service connection for a left ankle disability.  The provider should examine both of the Veteran's ankles (and arrange for any diagnostic studies necessary to respond to the questions posed below).  Findings should be described in detail.  Based on review of the record and examination of the Veteran, the examiner should provide responses to the following:

(a)  Identify by diagnosis each right and left ankle disability found.

(b)  Identify the likely etiology for each ankle disability diagnosed.

(c) Does the Veteran have pathology (such as any noted on X-rays) in the right ankle, the left ankle, or both consistent with a remote traumatic injury (sustained in the early 1980's)?  

The examiner must include rationale with all opinions, citing to supporting factual data as appropriate.

5.  The AOJ should then review the record and readjudicate the claims.  [If the ankle involved in the motorcycle accident in service appears to have been misidentified (in service records and prior adjudication), based on the findings on the orthopedic examination ordered above, corrective action should be taken.]  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

